[Cite as State v. Lewis, 2021-Ohio-2914.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                         C.A. No.      29879

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
JOHN LEWIS                                            COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   CR 14 08 2465

                                  DECISION AND JOURNAL ENTRY

Dated: August 25, 2021



        CARR, Judge.

        {¶1}     Appellant, John Lewis, appeals the judgment of the Summit County Court of

Common Pleas. This Court affirms.

                                                 I.

        {¶2}     In 2015, Lewis was convicted of multiple felony offenses, including kidnapping.

The trial court imposed a total prison sentence of 13 years. The trial court further ordered that

Lewis was to receive credit for 72 days served in the Summit County Jail. This Court affirmed

Lewis’s convictions on direct appeal. State v. Lewis, 9th Dist. Summit No. 28064, 2017-Ohio-

2747.

        {¶3}     On October 13, 2020, Lewis filed a motion in the trial court to recalculate jail-

time credit, arguing that the trial court had miscalculated the amount of jail-time credit that he

was owed at the time of sentencing. The trial court denied the motion on the basis that Lewis

had received the proper amount of jail-time credit.
                                                 2


       {¶4}    On appeal, Lewis raises one assignment of error.

                                                II.

                                  ASSIGNMENT OF ERROR

       WHERE THE RECORD DEMONSTRATES THAT NO JUDICIAL
       CALCULATION OF JAIL-TIME CREDIT HAD EVER OCCURRED PRIOR
       TO OR DURING THE SENTENCING HEARING, DUE PROCESS[,] EQUAL
       PROTECTION[,] AND[] FUNDAMENTAL FAIRNESS ARE VIOLATED
       WHEN A NEW PRESIDING JUDGE * * * ADOPTS A NON-VALIDATED
       ADULT PROBATION DEPARTMENT ASSESSMENT AS BEST EVIDENCE
       OF A JUDICIAL CALCULATION WHICH NEVER HAD OCCURRED[.]

       {¶5}    In his support of his assignment of error, Lewis contends that the trial court

erroneously denied his motion to recalculate jail-time credit. This Court disagrees.

       {¶6}    Under R.C. 2929.19(B)(2)(g)(i), a trial judge is required to calculate the number

of days “that the offender has been confined for any reason arising out of the offense for which

the offender is being sentenced[.]” The department of rehabilitation and correction shall reduce

the offender’s sentence by that number of days. Id.

       {¶7}    R.C. 2929.19(B)(2)(g)(iii) provides that the “sentencing court retains continuing

jurisdiction to correct any error not previously raised at sentencing in making a determination

under division (B)(2)(g)(i) of this section.” R.C. 2929.19(B)(2)(g)(iii) permits an offender “at

any time after sentencing, [to] file a motion in the sentencing court to correct any error made in

making a determination under division (B)(2)(g)(i) of this section[.]” “Prior to the enactment of

R.C. 2929.19(B)(2)(g)(iii), an offender was able to seek correction of an error made in

determining jail-time credit only on direct appeal.” State v. Thompson, 147 Ohio St.3d 29, 2016-

Ohio-2769, ¶ 11. Notably, however, “[p]ursuant to R.C. 2929.19(B)(2)(g)(iii), an offender can

file a motion to correct an error in determining jail-time credit ‘at any time after sentencing’ and
                                                  3


the sentencing court has authority to correct any error in determining jail-time credit that was

‘not previously raised at sentencing.’” Thompson at ¶ 12.

         {¶8}   This Court reviews a trial court’s denial of a motion to correct jail-time credit for

an abuse of discretion. State v. George, 9th Dist. Medina No. 19CA0037-M, 2019-Ohio-3823, ¶

8. An abuse of discretion occurs when the trial court’s judgment is unreasonable, arbitrary, or

unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

         {¶9}   Here, the trial court ordered in its sentencing entry that Lewis be given credit for

72 days served in the Summit County Jail. Lewis did not contest the trial court’s finding in

regard to jail-time credit on direct appeal. Several years later, Lewis filed a motion to recalculate

jail-time credit. Lewis attached multiple items in support of his motion, including a printout

from the Ohio Department of Rehabilitation and Correction’s online offender tracking portal as

well as a copy of a booking report from the Summit County Sheriff’s Office. The trial court

subsequently issued a journal entry denying the motion. The trial court noted that it had

conducted an analysis and found that “[Lewis] received credit for all time he is entitled to in this

case.”

         {¶10} The trial court did not abuse its discretion when it denied Lewis’s motion. Lewis

as the appellant has the burden of affirmatively demonstrating error on appeal. See State v.

Sugalski, 9th Dist. Medina No. 02CA0054-M, 2002-Ohio-6767, ¶ 11. The crux of Lewis’s

argument appears to simply be that the documents he attached in support of his motion show that

different agencies reached varying conclusions as to the amount of jail-time credit that he was

owed. Assuming arguendo that the documents Lewis attached to his motion were properly before

the trial court, Lewis has failed to affirmatively demonstrate that the trial court’s determination

that he was owed 72 days of jail-time credit was incorrect. Under these circumstances, we
                                                 4


cannot say that the trial court’s decision to deny Lewis’s motion was unreasonable, arbitrary, or

unconscionable.

       {¶11} Lewis’ assignment of error is overruled.

                                                III.

       {¶12} Lewis’s assignment of error is overruled. The judgment of the Summit County

Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       DONNA J. CARR
                                                       FOR THE COURT
                                     5


HENSAL, P. J.
TEODOSIO, J.
CONCUR.


APPEARANCES:

JOHN LEWIS, pro se, Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN R. DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.